Citation Nr: 0805597	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 until March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2003 and March 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  Sensorineural hearing loss of the right ear was not 
manifested during service and is not causally or 
etiologically related to service.

2.  The veteran's sinusitis is manifested by more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
sensorineural hearing loss of the right ear have not been 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007).

2.  The criteria for a 30 percent rating for sinusitis have 
been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.96, 4.97, 
Diagnostic Code 6512 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify for the elements of Quartuccio 
v. Principi, 16 Vet. App. 183 and Dingess v. Nicholson, 19 
Vet. App. 473 (2006) was satisfied by way of letters sent to 
the veteran dated in January 2003, April 2004, November 2004, 
May 2005 and March 2006.  

During the pendency of the appeal the U.S. Court of Appeals 
for Veterans Claims held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran was not notified of any of the information 
required by Vazquez-Flores.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran demonstrated actual knowledge of not only the need to 
demonstrate a worsening or increase in severity of the 
disability but also the specific criteria required to warrant 
an increased evaluation under the appropriate diagnostic code 
for sinus disorders.  For example, in his March 2005 Notice 
of Disagreement, the veteran noted the rating criteria of 
needing 4-6 weeks of antibiotic treatment.  He argued he had 
3-6 incapacitating episodes and 20-60 non-incapacitating 
episodes a year, criteria listed in the Schedule for Rating 
Disabilities.  Furthermore, in a May 2005 statement, the 
veteran argued that as antibiotic treatment was given in 
short courses and produced results for weeks after ingestion, 
he essentially took antibiotics for the requisite period.  As 
such, the veteran has demonstrated an awareness of how he can 
substantiate his claim under Diagnostic Code 6512.  Therefore 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and lay statements in support of his claim.  
Additionally, the veteran was afforded VA examinations in 
February 2003, January 2004 and February 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in April 2004, the veteran advised the RO that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The veteran underwent a VA examination in February 2003 to 
assess the presence and severity of any disability.  This 
examination did not find auditory thresholds above 26 
decibels in 3 or more frequencies or thresholds above 40 
decibels in any frequency of the right ear; however, the 
veteran demonstrated a speech recognition score of 92 percent 
in the right ear.  This speech recognition score is under the 
94 percent threshold of 38 C.F.R. § 3.385 and therefore the 
veteran has a current hearing loss disability.  The remaining 
question is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records reflect the veteran was seen in 
October 1969 for complaints of decreased hearing and popping 
sensation.  While no audiometric testing was performed in 
connection with the veteran's separation from service in 
1971, a subsequent April 1980 enlistment examination 
reflected hearing thresholds of 20 decibels or under in all 
frequencies of the right ear.  Significantly, the veteran 
does not contend that he was diagnosed with hearing loss 
during service.  Rather, the veteran argues his hearing loss 
stems from exposure to noise during service.

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 38 U.S.C.A. § 1154(b).  So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence. Every reasonable doubt shall be 
resolved in favor of the veteran. Id. The phrase "engaged in 
combat with the enemy" requires that the veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality. The phrase does not 
apply to veterans who merely served in a general "combat 
area" or combat zone, but did not themselves engage in combat 
with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, the veteran has not alleged he served in 
combat, nor is there any evidence of such service.  
38 U.S.C.A. § 1154(b).  Rather the veteran argues that he was 
exposed to noise while serving on naval aircraft carriers.  
The veteran's Form DD 214 corroborates his military 
occupational specialty as an electronics mechanic and 
reported his last duty assignment was with Helicopter Anti-
Submarine Squadron 8.  Furthermore, the veteran's Orders 
confirm assignment on several naval ships, including 
assignment to flight decks and service in helicopter support 
squadrons.  Based upon this evidence, the benefit of the 
doubt will be given to the veteran and his noise exposure 
during service will be presumed.

What is missing is competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
During the February 2003 VA examination, the veteran 
explained he had difficulty hearing for over 30 years with 
the greatest difficulty being conversational speech. He 
described military noise exposure from carrier flight deck 
noise, helicopters, and airplane engines.  He denied any 
significant occupational or recreational nose exposure.  The 
diagnosis was right ear within normal limits from 250 to 2000 
hertz followed by a mild to moderate sensorineural hearing 
loss from 3000 to 8000 hertz.

The veteran underwent another VA examination in January 2004 
to specifically address whether or not the hearing loss was 
related to service.  The examiner noted that at entrance into 
the military in February 1967 the veteran had normal hearing.  
The separation examination did not include any findings on 
hearing.  The examiner explained that as the 1980 examination 
indicated normal hearing in the right ear from 500 to 6000 
hertz, the mild loss seen in the right ear was not likely due 
to military noise exposure.  

The Board has considered the veteran's statements in support 
of his claim that he has hearing loss of the right ear as a 
result of his service.  The veteran's statements alone, 
however, are not competent evidence of a diagnosis of hearing 
loss, nor do they establish a nexus between a medical 
condition and his military service.  While the veteran may 
posit that hearing loss is attributable to military service, 
he is not shown to have the requisite competence to render 
such an opinion - especially one involving the evaluation of 
numeric test data resulting from clinical testing and applied 
to VA's regulations. See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Similarly, the Board considered the lay statements submitted 
by the veteran in support of his claim. Statements from 
J.C.G., G.J., L.H., V.H., and B.E.H. all explained that the 
veteran's hearing deteriorated after his return from service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).  As such, while the lay statements are competent 
to describe the veteran's difficulty hearing, they are not 
competent to provide the missing nexus to service.  Thus, the 
only evidence which expresses an opinion as to a nexus 
indicates that the veteran's right ear hearing loss is not 
likely related to service. 

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of hearing loss of the right ear in the 
record is the February 2003 VA examination (i.e. 
approximately 32 years after the veteran's separation from 
service).  The gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  This 
gap also illustrates the disability had not manifested to a 
compensable degree within one year of the veteran's 
separation from service and as such service connection 
pursuant to 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309 is 
not warranted.

The Board also considered whether service connection was 
warranted on a secondary basis.  The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  In this 
regard, the veteran has a current disability and service 
connected disabilities of sinusitis and hearing loss of the 
left ear.  However, none of the medical evidence of record 
relates the right ear hearing loss to either service-
connected disability.  

Therefore, the preponderance of the evidence is against the 
claim for service connection for right ear sensorineural 
hearing loss.  There can be no doubt from review of the 
record that the veteran rendered honorable and faithful 
service for which the Board is grateful, and the veteran is 
sincere in his belief that his right ear hearing loss is 
related to military service.  While the Board has carefully 
reviewed the record in depth, it has been unable to identify 
a basis upon which service connection may be granted.  The 
Board has also considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it. See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

The Board granted service connection for sinusitis in October 
2001 and the RO implemented this grant of benefits in a 
November 2001 rating decision.  At that time a 10 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6512.  The veteran contends the current 
rating evaluation does not accurately reflect the severity of 
his disability.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the appeal will be allowed.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Under Diagnostic Code 6512, a 10 percent rating is assigned 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. A 30 percent rating 
is assigned when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis or with near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries. In a note following Diagnostic Code 6512, 
an incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.

The veteran underwent a VA examination in November 2004 to 
assess the severity of his disability.  During this 
examination the veteran explained he had a history of sinus 
problems and treated with Zithromax (z-packs), an antibiotic.  
He described past sinus surgeries and indicated he was seen 
sporadically by his primary care physician for sinusitis.  He 
reported 4-6 sinus infections per year and described at least 
3 sinus infections in 2004.  He treated with over the counter 
medications and prescription medications.  The veteran 
reported sinus pressure and headaches in the frontal aspect 
of the head at least two times per week.  He denied fever.  
He rated the pain as a 3 on a scale of 10.  Other symptoms 
included nasal congestion, post nasal drip, an occasional 
clear to milky to green discharge, difficulty breathing 
through the nose and shortness of breath with exertion.  
Symptoms were worse in the spring and fall but improved in 
the summer.  He denied incapacitation related to the sinuses 
or headache during the past 12 months; however he described 
problems concentrating. 

Clinical examination indicated the tympanic membranes were 
gray and intact. Turbinates were erythematous and edematous.  
There was no discharge.  There was left maxillary tenderness.  
Both nares were patent with testing.  Oropharynx demonstrated 
no postnasal drip, and was unremarkable except for poor 
dentition.  A sinus film from August 2001 was normal and the 
paranasal sinuses were normal.  The assessment was chronic 
sinusitis with mild to moderate impairment secondary to 
headaches.

VA outpatient treatment records demonstrate the veteran was 
seen frequently in connection with his sinus disability.  For 
example, records in 2004 reflect the veteran requested 
refills on sinus medication and was diagnosed with allergic 
rhinitis in March 2004 and June 2004.  In January 2005, the 
veteran requested a z-pack for his condition.  In February 
2005, the veteran was seen with complaints of nasal 
congestion, sinus pressure and ear pressure.  Clinical 
examination revealed there was mild rhinitis but the ears and 
pharynx were described as normal.  The assessment was acute 
and chronic sinusitis.  Another record in February 2005 
reflected complaints of headaches, body aches, productive 
cough, burning eyes and fever.  Albuterol and Atrovent were 
prescribed; however the assessment was bronchitis.  

In March 2005 the veteran was seen for complaints of flu 
symptoms and also reported his sinuses hurt and caused 
headaches and earaches.  In December 2005, the veteran was 
seen for complaints of headache, pressure and repeated sinus 
infections.  The physician noted three prior surgeries, the 
most recent in 1995.  The veteran indicated he was placed on 
antibiotics including z-packs and Bactrim, approximately 4 
times during the past year for sinus infections.  He 
described a dark green rhinorrhea, post nasal drip and nasal 
congestion.  The veteran indicated he tested for allergies in 
1995 but was not placed on any immunotherapy.  Clinical 
examination revealed the tympanic membranes and auditory 
canals were within normal limits.  The nose had no pus or 
polyps but there was a dry mucosa with minimal crusting.  The 
oropharynx and oral cavity were clear.  The physician 
reviewed a November 2005 computed tomography (CT) scan that 
showed the sinuses were well aerated. The assessment was 
chronic rhinosinusitis and nasal spray and nasal steroids 
were prescribed.  

VA outpatient treatment records from 2006 show increased 
treatment for sinus problems.  The veteran was seen in 
February 2006 for rhinosinusitis.  He reported the z-pack 
improved the condition but explained he took at least 4 other 
medications.  The veteran complained of nasal drainage and 
nasal congestion.  Clinical examination reflected the 
tympanic membranes were clear and the oral cavity and 
oropharynx were within normal limits. There was significant 
inferior turbinate hypertrophy but no purulence, pus or 
polyps were noted.   A CT scan demonstrated no significant 
infection or mucosal thickening of the maxillary frontal 
sphenoid sinus. The left middle turbinate appeared to be 
missing and there was a very prominent inferior turbinate 
hypertrophy.  The assessment was chronic rhinosinusitis and 
Singulair and a short course of steroids were prescribed.  
The physician remarked that the inferior hypertrophy and 
missing middle turbinate could contribute to the congestion 
and felt further sinus surgeries would be ineffective.  The 
physician indicated the veteran should take nasal steroid 
sprays more regularly as the veteran described 3-8 active 
sinus infections a year.  

Records in March 2006 revealed complaints of nocturnal 
congestion, post nasal drip, headaches, pressure and chronic 
infections.  The veteran reported 3 to 8 infections a year.  
The physician the veteran treated with multiple medications 
and indicated a CT scan showed inferior turbinate hypertrophy 
and mild left maxillary sinus mucosal thickening.  No obvious 
infection was visualized on the CT scan.  Clinical 
examination reflected the ears were clear; however, there was 
crusting of the nasal cavity and the inferior turbinates were 
enlarged.  The assessment was chronic rhinosinusitis/allergic 
rhinitis.  

In May 2006, the veteran was seen for sinus congestion and 
drainage.  He reported symptoms were present year round and 
worse with changes in the weather. Strong smells, alcohol and 
spicy foods were not triggers.  There was also no associated 
exacerbation with animals, dust or mold.  He indicated sinus 
drainage increased in amounts and became mucopurulent with 
infections and was associated with increased nasal congestion 
and headache.  He treated with Singulair and described 
courses of antibiotics which resolved infections.  Clinical 
examination of the nasal and pharyngeal mucosa was normal.  
Skin testing revealed some positive histimines but no other 
significant positives.  A CT scan from February 2006 showed 
minimal thickening of the left maxillary sinus.  A complete 
blood count in April 2006 was normal.  The impression was 
chronic rhinosinusitis without evidence of allergic trigger.  
The examiner noted there was no good explanation for the 
recurrent sinus infections.  The examiner explained the 
veteran did not have chronic sinus disease on computed 
tomography scan and did not have an eosinophilic driven 
process associated with polyp disease.  

During a July 2006 VA outpatient visit, the veteran described 
left sided frontal and infraorbital headaches, nasal crusting 
and nasal obstruction.  He denied significant rhinorrhea or 
post nasal drainage.  He claimed multiple infections per 
year.  Clinical examination showed no effusion of the 
bilateral tympanic membranes.  The nose showed enlarged 
inferior turbinates and erythematous mucosa with some 
crusting.  The oral cavity and oropharynx were clear.  The 
assessment was allergic rhinitis and chronic sinusitis.  The 
physician noted a prior CT scan showed some mucosal 
thickening in left maxillary sinus and indicated if it was 
still present and the veteran continued to complain of airway 
obstruction a revision antrostomy on the side and inferior 
turbinoplasty would be considered.  

A September 2006 VA outpatient treatment record reflected no 
relief of symptoms from Singulair.  The veteran described 
allergic rhinitis with frontal headaches previously on the 
left side and now on the right side.  Nares showed no lesions 
by aneterior rhinoscopy.  There was no pus and minimal 
mucosal hypertrophy.  Tympanic membranes and external 
auditory canals were clear.  The oropharynx and oral cavity 
were clear.  A CT scan performed in connection with the visit 
showed chronic left maxillary sinusitis and no acute 
sinusitis.  Nasal sprays were prescribed.  An October 2006 VA 
outpatient treatment record reflected the veteran explained 
he had some improvement of symptoms with medication and 
requested refills.  Clinical examination by anterior 
rhinoscopy showed dry mucus, no purulence and the oral cavity 
was benign.  The assessment was allergic rhinitis.  In 
December 2006, the veteran complained of sinus congestion and 
pain with a productive cough and greenish-yellow sputum.  He 
reported headaches associated with sinusitis and clinical 
examination reflected tenderness of he right maxillary sinus.  
The assessment was sinusitis.  

A January 2007 VA outpatient treatment record revealed the 
veteran complained of possible recurrent sinusitis.  He 
denied specific significant signs or symptoms of an acute 
infection but described some intermittent congestion and 
clear rhinorrhea.  Clinical examination of the nasal cavity 
and sinus passages reflected well-healed mucosa with widely 
patent maxillary enterostomies bilaterally.  There was no 
evidence of synechia or polypoid changes.  There was no 
evidence of purulence.  The ethmoid labyrinth was open 
without significant evidence of disease and the nasal cavity 
was clear.  The assessment was chronic nasal congestion.  The 
examiner indicated the veteran did not have significant 
sinusitis on examination or radiologic evaluation.  He was 
not shown to have significant allergic disease.  While the 
veteran complained of symptomatology, the physician indicated 
it was difficult to treat as the veteran did not have 
pathological problems.  The examiner did not feel the veteran 
required antibiotics as there was no evidence of infection.  
Records in February 2007 reflected treatment for complaints 
of sinus drainage and cough.

The veteran also submitted statements in support of his 
claim.  In his September 2004 application for an increased 
evaluation the veteran described daily sinus problems.  He 
indicated he treated with several medications and reported 
infections 4 to 6 times a year which required a z-pack.  In 
May 2005, the veteran reported daily sinus problems that 
caused trouble sleeping and headaches from the pressure.  He 
indicated full infections occurred 3 to 7 times a year with 
symptoms of severe headaches, sore ears, tenderness below the 
eye, sore throat, coughing and some times chest pain.  He 
indicated he treated with antibiotics and explained he did 
not see the physician for every episode as the physicians had 
provided him refills of medications so the veteran could 
treat the infection when it occurred. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, although the VA examination 
noted 3 sinus infections during the prior year, more recent 
medical records demonstrate frequent consistent treatment for 
sinus conditions.  While the diagnoses varied from rhinitis 
to sinusitis, given the similar nature of the conditions, the 
Board will give the benefit of the doubt to the veteran.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non- service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service- connected condition).  Thus, 
during 2006, the veteran had 6 episodes of non-debilitating 
sinus infections in 2006 for which he was seen by a 
physician.  

Furthermore, the veteran indicated he sustained multiple 
other non-incapacitating episodes for which he self-treated.  
The veteran is competent to testify as to the symptoms he 
experienced, including headaches, pain of the sinuses, nasal 
discharge and crusting. Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board finds the veteran's testimony to be credible as there 
are no conflicting statements in the record nor is there any 
evidence suggesting the veteran was mistaken.  In fact, the 
veteran's report of receiving prescriptions for future 
infections was corroborated by the VA outpatient treatment 
records. See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006).

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and an evaluation of 30 percent is granted. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  A higher evaluation of 50 percent is 
not for application at this time as the veteran has not 
demonstrated near constant sinusitis as the records clearly 
demonstrate periods when no active infection of sinusitis was 
found.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  Accordingly, an evaluation of 30 percent, but 
no higher, is granted.


ORDER

Service connection for hearing loss of the right ear is 
denied.

A 30 percent evaluation for sinusitis is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


